DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on March 29, 2022. 
Claims 1, 10, and 15 have been amended. 
Claims 7, 13, and 19 are canceled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on March 29, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to LEE in combination with HELMICK teaches the newly added limitations as shown in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-12, 14-15, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over HELMICK (Pub. No.: US 2019/0107957 A1), hereafter HELMICK, in view of LEE (Pub. No.: US 2008/0313505 A1), hereafter LEE, and AHN (Pub. No.: US 2018/0107386 A1), hereafter AHN.
Regarding claim 1, HELMICK teaches:
A system comprising: a memory device; and a processing device, operatively coupled with the memory device (HELMICK FIG. 3 illustrates a non-volatile memory system including non-volatile memory 108 connected to controller 122),
to perform operations comprising: periodically performing a first wear leveling operation using a direct mapping function on a data management unit of the memory device at a first frequency (HELMICK [0025] teaches performing regional wear leveling (i.e. first wear leveling operation) individually to regions, e.g. deterministic wear leveling scheme, also referred to as a “mathematical” wear leveling scheme (see also [0087-0088]), remapping host data to physical locations in memory according to a predetermined algorithm by offsetting logical to physical address mapping according to an offset (i.e. direct mapping function); [0075] also teaches deterministic wear leveling scheme applied to a region that includes pages (i.e. data management units); [0078] teaches performing deterministic wear leveling in response to a triggering event such as an amount of elapsed time, or an amount of wear indicated by a number of read/write/erase operations performed on the memory, or some other event (i.e. first frequency); [0094] also teaches inter-region wear leveling is less frequent than regional wear leveling (i.e. first frequency));
periodically performing a second wear leveling operation using indirect mapping on groups of data management units of the memory device at a second frequency (HELMICK [0089-0090] teach performing inter-region wear leveling (i.e. second wear leveling) to avoid concentration of wear in any particular region (i.e. physical location on the memory device) so that early wear out of a region may be avoided, in addition to regional wear leveling, thus, applying a first wear leveling scheme in a given region and a second wear leveling scheme between regions 1-5 (i.e. groups of data management units; see also FIG. 10A-B); [0094] teaches inter-region wear leveling, where updated mapping is recorded in a table maintained to record allocation of logical addresses to regions (i.e. indirect mapping), where Applicant's specification [0031] and FIG. 2C provide examples of indirect mapping as recording a mapping of a logical index associated with the data to the available physical index in a look-up table 240; [0095] teaches performing remapping in an inter-region wear leveling scheme in response to a triggering event such as an amount of elapsed time, or an amount of wear indicated by a threshold number of read/write/erase operations performed on the memory, or some other event (i.e. second frequency); [0094] also teaches inter-region wear leveling is less frequent (i.e. second frequency) than regional wear leveling),
the groups of data management units comprising a first plurality of unmapped groups and a second plurality of mapped groups (HELMICK FIG. 7A & [0076] teach a first mapping of logical pages to physical pages in which logical page A is mapped to physical page 0, logical page B is mapped to physical page 1, logical page C is mapped to physical page 2, logical page D is mapped to physical page 3 (i.e. mapped groups), and no logical page is mapped to physical page 4 so that physical page 4 is unwritten and forms a gap in the mapping scheme (i.e. unmapped group), where FIG. 7B-7I illustrate a plurality of groups having a gap (i.e. unmapped groups); FIG. 10B & [0090] also teach data is stored in regions 1-4 (i.e. mapped groups), and region 5 is not mapped to any logical pages (i.e. unmapped group); see also FIG. 11A-14B),
wherein the second wear leveling operation is performed less frequently than the first wear leveling operation (see HELMICK [0094] above),
wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine […] (HELMICK [0100] teaches access operations include read and write operations, where write operations are generally associated with wear and a write count may be used as a measure of wear, and in some cases, read operations may also cause wear and may be considered when measuring wear in addition to write operations in a weighted scheme; [0078] also teaches triggering remapping based on an amount of wear indicated by a number of read and/or write operations),
and wherein a weighting factor is applied to at least one of the first number of data write operations and the second number of data read operations (see HELMICK [0100] above, where a weighted scheme is used to measure wear, which includes both write operations and read operations).
HELMICK does not appear to explicitly teach wherein periodically performing the second wear leveling operation comprises: determining a lowest unmapped wear metric of a first unmapped group of the first plurality of unmapped groups; determining a lowest mapped wear metric of a second mapped group of the second plurality of mapped groups; determining if the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric; and responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric, the wear metric is based on a combination of write operations and read operations since a previous wear leveling operation was performed. 
However, HELMICK in view of LEE teaches wherein periodically performing the second wear leveling operation comprises: determining a lowest unmapped wear metric of a first unmapped group of the first plurality of unmapped groups; determining a lowest mapped wear metric of a second mapped group of the second plurality of mapped groups; determining if the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric; and responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric (HELMICK FIG. 16 & [0099] teach regions are classified according to their expected endurance (i.e. wear metric), where, as an example, regions 1 and 5 are classified as low endurance regions (where region 5 is unmapped), region 2 is classified as a high endurance region, and regions 3 and 4 are classified as medium endurance regions; [0100] teaches data that is frequently accessed may be assigned to regions that have high endurance while infrequently accessed data may be assigned to regions that have low endurance, where a write count (i.e. wear metric) may be used as a measure of wear; see also HELMICK [0101] & FIG. 17A-B; LEE [0034-0035] teach performing wear-leveling between free blocks (i.e. first unmapped group) and data blocks (i.e. second mapped group), where erase counts of all data blocks are compared to each other using meta data for the maximum and/or minimum erase counts of all data blocks (see FIG. 7); LEE [0047] teaches selecting a data block having a minimum erase count from a group having a minimum group count (i.e. lowest mapped wear metric of a second mapped group), and determining whether the minimum free block erase count (i.e. lowest unmapped wear metric of a first unmapped group) minus the selected minimum data block erase count is greater than a predetermined number (i.e. lowest unmapped wear metric indicates more wear than the lowest mapped wear metric), and if so, swapping the free block for the data block; see also [0048]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HELMICK and LEE before them, to include LEE’s use of erase counts for wear leveling in HELMICK’s memory system using regional and inter-region wear leveling. One would have been motivated to make such a combination in order to increase the useful lifetime and endurance of the memory device by more evenly distributing write operations among all blocks of the device as taught by LEE ([0005]).
HELMICK in view of LEE does not appear to explicitly teach the wear metric is based on a combination of write operations and read operations since a previous wear leveling operation was performed.
However, HELMICK in view of LEE and AHN teaches the limitation (AHN [0030] teaches performing wear leveling operation for a memory region when the write count of the write counter 112 reaches a critical count, and the write count generated by the write counter 112 is reset each time after the completion of a wear leveling operation (see also FIG. 6), where HELMICK [0078] & [0100] teach remapping is performed based on read and write operations).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HELMICK and LEE (directed to performing wear leveling) and AHN (similarly directed to performing wear leveling) before them, to have substituted the triggering events for regional and inter-region wear leveling based on the amount of elapsed time of HELMICK and LEE for the wear leveling when the time elapsed reaches a critical time and resetting the measured time and when the write count reaches a critical count and resetting the write count of AHN. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the effective filing of the invention, e.g. performing regional and inter-region wear leveling when the time elapsed reaches a critical time and resetting the measured time and when the write count reaches a critical count and resetting the write count.
Regarding claim 10, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 15, HELMICK teaches: 
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations (HELMICK [0035] teaches storage devices (ROM 122a, RAM 122b) comprise code such as a set of instructions, and processor 122c is operable to execute the set of instructions),
detecting an occurrence of a first trigger (HELMICK [0078] teaches performing deterministic wear leveling (see [0075]) in response to a triggering event such as an amount of elapsed time, or an amount of wear indicated by a number of read/write/erase operations performed on the memory, or some other event);
redistributing a plurality of data units within a first group of data units to different physical locations on a memory device according to a direct mapping function (HELMICK [0025] teaches performing regional wear leveling individually to regions, e.g. deterministic wear leveling scheme, also referred to as a “mathematical” wear leveling scheme (see also [0087-0088]), remapping host data to physical locations in memory according to a predetermined algorithm by offsetting logical to physical address mapping according to an offset (i.e. direct mapping function); [0075] also teaches deterministic wear leveling scheme applied to a region that includes pages (i.e. plurality of data units within a first group of data units));
detecting an occurrence of a second trigger, wherein the second trigger occurs less frequently than the first trigger (HELMICK [0095] teaches performing remapping in an inter-region wear leveling scheme in response to a triggering event such as an amount of elapsed time, or an amount of wear indicated by a threshold number of read/write/erase operations performed on the memory, or some other event, where [0094] teaches inter-region wear leveling scheme is performed less frequently than regional wear leveling scheme);
redistributing a plurality of groups of data units to different physical locations on the memory device using indirect mapping (HELMICK [0089-0090] teach performing inter-region wear leveling to avoid concentration of wear in any particular region (i.e. physical location on the memory device) so that early wear out of a region may be avoided, in addition to regional wear leveling, thus, applying a first wear leveling scheme in a given region and a second wear leveling scheme between regions 1-5 (i.e. plurality of groups of data units; see also FIG. 10A-B); [0094] teaches inter-region wear leveling, where updated mapping is recorded in a table maintained to record allocation of logical addresses to regions (i.e. indirect mapping), where Applicant's specification [0031] and FIG. 2C provide examples of indirect mapping as recording a mapping of a logical index associated with the data to the available physical index in a look-up table 240),
the plurality of groups of data units comprising a first plurality of unmapped groups and a second plurality of mapped groups (HELMICK FIG. 7A & [0076] teach a first mapping of logical pages to physical pages in which logical page A is mapped to physical page 0, logical page B is mapped to physical page 1, logical page C is mapped to physical page 2, logical page D is mapped to physical page 3 (i.e. mapped groups), and no logical page is mapped to physical page 4 so that physical page 4 is unwritten and forms a gap in the mapping scheme (i.e. unmapped group), where FIG. 7B-7I illustrate a plurality of groups having a gap (i.e. unmapped groups); FIG. 10B & [0090] also teach data is stored in regions 1-4 (i.e. one mapped group), and region 5 is not mapped to any logical pages (i.e. one unmapped group); see also FIG. 11A-14B),
wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine […] (HELMICK [0100] teaches access operations include read and write operations, where write operations are generally associated with wear and a write count may be used as a measure of wear, and in some cases, read operations may also cause wear and may be considered when measuring wear in addition to write operations in a weighted scheme; [0078] also teaches triggering remapping based on an amount of wear indicated by a number of read and/or write operations),
and wherein a weighting factor is applied to at least one of the first number of data write operations and the second number of data read operations (see HELMICK [0100] above, where a weighted scheme is used to measure wear, which includes both write operations and read operations).

HELMICK does not appear to explicitly teach wherein redistributing the plurality of groups of data units comprises: determining a lowest unmapped wear metric of a first unmapped group of the first plurality of unmapped groups; determining a lowest mapped wear metric of a second mapped group of the second plurality of mapped groups; determining if the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric; and responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric, the wear metric is based on a combination of write operations and read operations since a previous wear leveling operation was performed. 
However, HELMICK in view of LEE teaches wherein redistributing the plurality of groups of data units comprises: determining a lowest unmapped wear metric of a first unmapped group of the first plurality of unmapped groups; determining a lowest mapped wear metric of a second mapped group of the second plurality of mapped groups; determining if the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric; and responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric (HELMICK FIG. 16 & [0099] teach regions are classified according to their expected endurance (i.e. wear metric), where, as an example, regions 1 and 5 are classified as low endurance regions (where region 5 is unmapped), region 2 is classified as a high endurance region, and regions 3 and 4 are classified as medium endurance regions; [0100] teaches data that is frequently accessed may be assigned to regions that have high endurance while infrequently accessed data may be assigned to regions that have low endurance, where a write count (i.e. wear metric) may be used as a measure of wear; see also HELMICK [0101] & FIG. 17A-B; LEE [0034-0035] teach performing wear-leveling between free blocks (i.e. first unmapped group) and data blocks (i.e. second mapped group), where erase counts of all data blocks are compared to each other using meta data for the maximum and/or minimum erase counts of all data blocks (see FIG. 7); LEE [0047] teaches selecting a data block having a minimum erase count from a group having a minimum group count (i.e. lowest mapped wear metric of a second mapped group), and determining whether the minimum free block erase count (i.e. lowest unmapped wear metric of a first unmapped group) minus the selected minimum data block erase count is greater than a predetermined number (i.e. lowest unmapped wear metric indicates more wear than the lowest mapped wear metric), and if so, swapping the free block for the data block; see also [0048]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HELMICK and LEE before them, to include LEE’s use of erase counts for wear leveling in HELMICK’s memory system using regional and inter-region wear leveling. One would have been motivated to make such a combination in order to increase the useful lifetime and endurance of the memory device by more evenly distributing write operations among all blocks of the device as taught by LEE ([0005]).
HELMICK in view of LEE does not appear to explicitly teach the wear metric is based on a combination of write operations and read operations since a previous wear leveling operation was performed. 
However, HELMICK in view of LEE and AHN teaches the limitation (AHN [0030] teaches performing wear leveling operation for a memory region when the write count of the write counter 112 reaches a critical count, and the write count generated by the write counter 112 is reset each time after the completion of a wear leveling operation (see also AHN FIG. 6), where HELMICK [0078] & [0100] teach remapping is performed based on read and write operations).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HELMICK and LEE (directed to performing wear leveling) and AHN (similarly directed to performing wear leveling) before them, to have substituted the triggering events for regional and inter-region wear leveling based on the amount of elapsed time of HELMICK and LEE for the wear leveling when the time elapsed reaches a critical time and resetting the measured time and when the write count reaches a critical count and resetting the write count of AHN. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the effective filing of the invention, e.g. performing regional and inter-region wear leveling when the time elapsed reaches a critical time and resetting the measured time and when the write count reaches a critical count and resetting the write count.
Regarding claim 3, HELMICK in view of LEE and AHN teaches the elements of claim 1 as outlined above. HELMICK in view of LEE and AHN also teaches:
wherein periodically performing the first wear leveling operation using the direct mapping function comprises: applying a first logical index associated with data from the data management unit to the direct mapping function to determine a physical index corresponding to a physical location on the memory device (HELMICK [0025] teaches for regional wear leveling, a deterministic wear leveling scheme, also referred to as a "mathematical" wear leveling scheme, may remap host data to physical locations in memory according to a predetermined algorithm by offsetting logical to physical address mapping according to an offset; [0082] also teaches incrementing each logical page by one physical page, where the mapping of logical pages to physical pages is offset by one, e.g. logical page A is remapped or copied from physical page 0 to 1; [0085] also teaches simple deterministic (mathematical) wear leveling scheme that does not require maintaining a full logical to physical map);
copying the data from the data management unit to the physical location (see HELMICK FIG. 7A-B, where, for example, logical page D is copied from physical page 3 to physical page 4; see also FIG. 7C-I).
Regarding claim 4, HELMICK in view of LEE and AHN teaches the elements of claim 3 as outlined above. HELMICK in view of LEE and AHN also teaches wherein the direct mapping function comprises a swap function (HELMICK [0075] and FIG. 7A-I teach deterministic wear leveling scheme, where [0077] teaches remapping by swapping logical page D and the gap; see also [0079]).
Regarding claim 5, HELMICK in view of LEE and AHN teaches the elements of claim 3 as outlined above. HELMICK in view of LEE and AHN also teaches wherein the direct mapping function comprises a circular shift function (HELMICK [0082] teaches the gap cycling around to physical page 4, where it started; see also [0083-0085]; [0105] also teaches mathematical wear leveling scheme includes rotating a mapping of logical addresses to physical addresses in a predetermined cyclical pattern).
Regarding claim 6, HELMICK in view of LEE and AHN teaches the elements of claim 3 as outlined above. HELMICK in view of LEE and AHN also teaches wherein the direct mapping function comprises a linear function utilizing a base pointer value and a free pointer value (HELMICK [0075] and FIG. 7A-I teach a deterministic wear leveling scheme, where [0077] teaches remapping by copying logical page D from physical page 3 to physical page 4 and updating a pointer that indicates the location of the gap from physical page 4 to physical page 3; [0082] also teaches the mapping of FIG. 7F is indicated by a start pointer (i.e. base pointer value) indicating physical page 1 and a gap pointer (i.e. free pointer value) indicating physical page 4; see also [0083-0085]).
Regarding claim 8, HELMICK in view of LEE and AHN teaches the elements of claim 1 as outlined above. HELMICK in view of LEE and AHN also teaches 
wherein the first frequency and the second frequency are based on a period of time that has elapsed since a previous wear leveling operation was performed (HELMICK [0078] teaches performing deterministic wear leveling in response to a triggering event such as an amount of elapsed time or some other event, and [0095] teaches performing remapping in an inter-region wear leveling scheme in response to a triggering event such as an amount of elapsed time or some other event, where AHN [0030] teaches performing wear leveling operation for a memory region when the time elapsed as measured by the timer 111 reaches a critical time, and the elapsed time as measured by timer 111 is reset each time after the completion of a wear leveling operation; see also AHN FIG. 6).
The same motivation that was utilized for combining HELMICK, LEE, and AHN as set forth in claim 1 is equally applicable to claim 8. 
Regarding claim 9, HELMICK in view of LEE and AHN teaches the elements of claim 1 as outlined above. HELMICK in view of LEE and AHN also teaches:
wherein the first frequency and the second frequency are based on the number of data write operations performed on the memory device by a host machine since a previous wear leveling operation was performed (HELMICK [0078] teaches performing deterministic wear leveling in response to a triggering event such as an amount of wear indicated by a number of read/write/erase operations performed on the memory or some other event, and [0095] teaches performing remapping in an inter-region wear leveling scheme in response to a triggering event such as an amount of wear indicated by a threshold number of read/write/erase operations performed on the memory or some other event, where AHN [0030] teaches performing wear leveling operation for a memory region when the write count of the write counter 112 reaches a critical count, and the write count generated by the write counter 112 is reset each time after the completion of a wear leveling operation; see also AHN FIG. 6).
The same motivation that was utilized for combining HELMICK, LEE, and AHN as set forth in claim 1 is equally applicable to claim 9. 
Regarding claim 11, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 12, HELMICK in view of LEE and AHN teaches the elements of claim 10 as outlined above. HELMICK in view of LEE and AHN also teaches wherein the direct mapping function comprises at least one of a swap function, a circular shift function, or a linear function utilizing a base pointer value and a free pointer value (HELMICK [0075] and FIG. 7A-I teach deterministic wear leveling scheme, where [0077] teaches remapping by swapping logical page D and the gap; see also [0079]).
Regarding claim 14, HELMICK in view of LEE and AHN teaches the elements of claim 10 as outlined above. HELMICK in view of LEE and AHN also teaches: 
wherein the first frequency and the second frequency are based on at least one of a period of time that has elapsed or the number of data write operations performed on the memory device by a host machine since a previous wear leveling operation was performed (HELMICK [0078] teaches performing deterministic wear leveling in response to a triggering event such as an amount of elapsed time or some other event, and [0095] teaches performing remapping in an inter-region wear leveling scheme in response to a triggering event such as an amount of elapsed time or some other event, where AHN [0030] teaches performing wear leveling operation for a memory region when the write count of the write counter 112 reaches a critical count, and the write count generated by the write counter 112is reset each time after the completion of a wear leveling operation; see also AHN FIG. 6).
The same motivation that was utilized for combining HELMICK, LEE, and AHN as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 12 and is rejected for similar reasons as claim 12 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 14 and is rejected for similar reasons as claim 14 using similar teachings and rationale.
Regarding claim 21, HELMICK in view of LEE and AHN teaches the elements of claim 1 as outlined above. HELMICK in view of LEE and AHN also teaches: 
wherein using indirect mapping comprises identifying an available physical location on the memory device (HELMICK [0094] teaches inter-region wear leveling, where updated mapping is recorded in a table maintained to record allocation of logical addresses to regions (i.e. indirect mapping), where Applicant's specification [0031] and FIG. 2C provide examples of indirect mapping as recording a mapping of a logical index associated with the data to the available physical index in a look-up table 240; [0103] & FIG. 19 also teach maintaining indicators of wear for each region in a first table 1902 and maintaining a recording of access frequency for each group of logical pages in a second table 1904 for the groups of logical pages to be remapped to physical regions according to wear (i.e. identifying an available physical location on the memory device)),
copying data from the group of data management units to the available physical location on the memory device (HELMICK [0026] teaches for inter-region wear leveling, logical address mapping may be exchanged between a region that has experienced relatively high wear (i.e. physical location) and a region that has experienced relatively low wear (i.e. physical location) (see also [0041]); [0090-0091] and FIG. 10A & 11A teach inter-region wear leveling scheme, where logical pages in region 4 are moved to region 5, which originally had no data stored),
updating an entry in a data structure, the entry corresponding to a logical index associated with the group of data management units and indicating a physical index corresponding to the available physical location on the memory device (HELMICK [0094] teaches the updated mapping may be recorded in a table to record allocation of logical addresses to regions, where [0103] teaches maintaining indicators of wear for each region in a first table 1902 and maintaining a recording of access frequency for each group of logical pages in a second table 1904 for the groups of logical pages to be remapped to physical regions according to wear (i.e. indicating physical location), where under broadest reasonable interpretation, since logical pages have corresponding physical locations as described in [0041] & [0103], a logical page indicates a physical location; [0090-0091] and FIG. 10B & 11B also teach relocation of logical pages from region 4 to region 5 are indicated by the table).
Regarding claim 22, the claim recites similar limitation as corresponding claim 21 and is rejected for similar reasons as claim 21 using similar teachings and rationale.
Regarding claim 23, the claim recites similar limitation as corresponding claim 21 and is rejected for similar reasons as claim 21 using similar teachings and rationale.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HELMICK in view of LEE and AHN as applied to claims 1 and 15 above, and further in view of TANG (Pub No.: US 2018/0060227 A1), hereafter TANG.
Regarding claim 2, HELMICK in view of LEE and AHN teaches the elements of claim 1 as outlined above. HELMICK in view of LEE and AHN does not appear to explicitly teach:
wherein the memory device comprises a cross-point array of non-volatile memory cells.
However, TANG teaches the limitation (see FIG. 1 cross-point memory 133).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HELMICK, LEE, AHN, and TANG before them, to include TANG’s cross-point memory in HELMICK, LEE, and AHN’s non-volatile memory system performing regional and inter-region wear leveling. One would have been motivated to make such a combination in order to provide faster ways to access and update data as cross-point memory can be updated without having to read, erase, and program the memory as taught by TANG ([0007]).
Regarding claim 16, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KWON (Pub. No.: US 2018/0113636 A1) – “MEMORY SYSTEM AND WEAR-LEVELING METHOD THEREOF” relates to using a logical address to physical address mapping table for wear leveling.
GONZALEZ (Pub. No.: US 2004/0083335 A1) – “Automated wear leveling in non-volatile storage systems” relates to wear leveling using indirect addressing to map logical to physical addresses using a logical to physical address map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138